DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no motivation for the skilled person to incorporate Pasquero's obscuring layer as a frontmost layer in the Fleck head mount display, because doing so would block the view of the virtual globe and thus render Fleck's head mount display inoperative for its intended purpose, which is to more clearly see the virtual globe, not block the virtual globe. Examiner notes that the obscuring layer in Pasquero does not necessarily block the entire display. Previously cited sections 0069-0071 of the reference discuss a reveal window that allows layers underneath the front layer to show through, which would allow a hypothetical combination of the references to still allow the virtual globe of Fleck to be seen.
Applicant argues that the skilled person would have had no motivation to combine Pasquero and Fleck in view that Pasquero requires an appropriate input to control the blocking image, which contradicts Fleck's objective of using a blocking image generating program to generate the blocking image. Examiner notes that while Fleck does generate the blocking image automatically, there is nothing in the Fleck reference 
Applicant argues that, in Fleck, in order to position the virtual image, e.g. the virtual globe, relative to the HMD device, eye-position parameters are measured, e.g. by an eye-tracking system and other examples for determining the line of sight are also suggested ([0064]-[0068]), but nowhere in Fleck is there any teaching or suggestion of an orientation sensor configured to sense the orientation of the user presentation unit in three dimensions, and displaying the real time image dependent of the orientation of the user presentation unit. Examiner notes that previously cited section 0066 describes detection of a user’s head orientation from a “position sensor system” and use of this to determine line of sight of a user’s eyes. Section 0067 further discloses the line of sight determined from orientation to display where the blocking image is compared to the real-world light rays, which would make up the real time image.
Applicant argues that Fleck does not disclose "A vehicle comprising: a crane; and a presentation system, the presentation system including ... display unit ... configured to display ... an entirety of a real time image captured from ... the ... camera unit arranged at the crane”. Examiner agrees that Fleck does not teach a vehicle comprising a crane, but notes that the Vaughan reference has been used to teach this new limitation in claim 1.
Applicant argues that Fleck's HMD device 200 is intended to display the virtual image and a blocking image behind the virtual image, and nowhere does Fleck describe that the virtual image or the blocking image, or the displays thereof, are an entirety of a real time image captured by a camera. Examiner notes section 0052 of the reference . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the extension of a digital curtain in said digital curtain layer, in dependence of said extension data, within a range from covering the entire real time image layer to not covering any part of the real time image layer”, and the claim also 
Claim 1 recites the limitation “the displayed part” in line 10. There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites a similar limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 5, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (U.S. Publication 2013/0208014) in view of Pasquero (U.S. Publication 2016/0011731), Macnamara (U.S. Publication 2018/0136486), and Vaughan (U.S. Publication 2016/0110625). 

As to claim 1, Fleck discloses a presentation system comprising: 
at least one camera unit configured to capture image data of the environment (p. 2, section 0031-p. 3, section 0037; a number of cameras can be used to capture surrounding image data), 
a user presentation unit comprising at least one display unit and being structured to be head-mounted on a user such that said at least one display unit is positioned in front of the eyes of the user (p. 2, sections 0024-0025; a head mounted display device is positioned in front of a user’s eyes, for example, as glasses), 
and configured to display to the user, in real time, an entirety of a real time image (p. 2, sections 0024-0026; p. 3, section 0037; p. 4, sections 0052-0053; depending on signals defining the surrounding area a real image is passed through to a user or an image is captured and an image based on the captured image is displayed to a user; if blocking is set to be 0%, and a virtual image is transparent, a whole image may be seen), wherein said displayed part is dependent of the orientation of the user presentation unit (p. 5, sections 0064-0068; display is based on tracking orientation and position of the HMD), wherein said at least one display unit comprises at least two presentation layers, said layers include a real time image layer and a digital curtain 
and an electronic control unit configured to receive a digital curtain extension signal comprising extension data, and a digital curtain transparency signal comprising transparency data, and that said electronic control unit is configured: to control the extension of a digital curtain in said digital curtain layer, in dependence of said extension data, within a range from covering the entire real time image layer to not cover any part of the real time image layer, and to control the transparency of the digital curtain in said digital curtain layer, in dependence of said transparency data, within a range from full transparency to non-transparency (p. 4, sections 0052-0053; blocking can be any portion of the outside light, from 0-100%, with opacity/transparency of the blocking also varying from 0-100%, depending on signals defining the surrounding area), and wherein said user presentation unit comprises an orientation sensor configured to sense the orientation of the user presentation unit in three dimensions (p. 3, section 0039) and to generate an orientation signal including orientation data representing the sensed orientation, and wherein the electronic control unit is configured to automatically control the extension of the digital curtain in dependence of the orientation of user presentation unit (p. 5, sections 0066-0069; the sensors are used to determine eye position and angle, which is used to determine location and opacity of the blocking/curtain layer), such that when the user moves the presentation unit the 
Fleck does not disclose, but Pasquero does disclose that the digital curtain layer is frontmost to a user (fig. 7; p. 4, sections 0069-0072; p. 5-6, section 0084; the dimming layer, which reads on a digital curtain layer since it obscures the layers underneath, can be set as a top layer, which would be the frontmost layer to a user). The motivation for this is to block other layers from being seen. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck to have the digital curtain layer be frontmost to a user in order to block other layers from being seen as taught by Pasquero.
Fleck does not disclose, but Macnamara does disclose that the image is captured from the at least one camera unit (p. 42-43, section 0465; dimming of a portion of image information, which would be equivalent to a digital curtain, is performed on an image captured from a camera prior to being displayed to a user; it is noted that dimming, to a point, would still show the entirety of an image). The motivation for this is that adverse responses to captured bright light can be prevented. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck and Pasquero to apply the digital curtain to a camera image in order to prevent adverse responses to captured bright light as taught by Macnamara. 
Fleck does not disclose, but Vaughan does disclose a vehicle comprising a crane and wherein said camera unit is mounted at said crane of the vehicle, and the real time 
 
As to claim 5, Fleck discloses wherein the electronic control unit is configured to automatically control the extension of the digital curtain in dependence of a measured brightness of the captured image, and wherein the digital curtain is controlled to have an extension such that it covers the parts of the captured image having the highest level of brightness (p. 7, sections 0082-0083; when a user looks toward a window, a much higher brightness is detected in this area of the image, and the digital curtain is extended to this area and opacity is adjusted to block the bright areas). Further, Vaughan discloses that the system is part of a vehicle, as discussed in the rejection to claim 1.

As to claim 9, Fleck discloses wherein said camera unit comprises a stereo camera with two lenses with a separate image sensor for each lens (p. 10, section 0116). Further, Vaughan discloses that the system is part of a vehicle, as discussed in the rejection to claim 1.



As to claim 12, Vaughan discloses that the system is part of a vehicle, as discussed in the rejection to claim 1. Vaughan discloses wherein said camera unit is movable together with said crane (p. 2, sections 0021 and 0024; the camera is mounted on the crane over the crane hook, which would mean it would move when the crane moves). Motivation for the combination is similar to that given in the rejection to claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Pasquero, Macnamara, and Vaughan and further in view of Kaplan (U.S. Publication 2014/0125694). 

As to claim 2, Fleck discloses wherein said user presentation unit is a pair of virtual reality glasses (fig. 2). Further, Vaughan discloses that the system is part of a vehicle, as discussed in the rejection to claim 1. The references used in the rejection to claim 1 do not explicitly disclose that these glasses can be goggles, but Kaplan does disclose a blocking curtain/mask implemented in augmented/virtual reality night vision goggles (p. 2, sections 0019-0021). The motivation for this is to combine a light-enhanced image with additional information (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck, Pasquero, Macnamara, and Vaughan to use virtual reality night-vision goggles in order to combine a light-enhanced image with additional information as taught by Kaplan.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Pasquero, Macnamara, and Vaughan and further in view of Liu (U.S. Publication 2013/0093788).

As to claim 6, Vaughan discloses that the system is part of a vehicle, as discussed in the rejection to claim 1. The references used in the rejection to claim 1 do not explicitly disclose, but Liu does disclose wherein the digital curtain has a straight lower delimitation, wherein said electronic control unit is configured to control the orientation of said lower delimitation such that said delimitation is has a horizontal orientation irrespectively of the orientation of the user presentation unit (fig. 14b; p. 13, sections 0128-0129; the rectangle used as a digital curtain to block out the real object has a straight lower delimitation; with orientation change, the lower edge of the rectangle would be horizontal with respect to at least one of the user or the image being blocked out). The motivation for this is that redaction, such as that applied with a rectangular box, can be applied quickly (p. 14-15, section 0147). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck, Pasquero, Macnamara, and Vaughan to use a digital curtain with a straight horizontal lower delimitation in order to apply a redaction quickly as taught by Liu.

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Pasquero, Macnamara, and Vaughan and further in view of Morita (U.S. Publication 2004/0100477).

As to claim 7, Vaughan discloses that the system is part of a vehicle, as discussed in the rejection to claim 1. The references used in the rejection to claim 1 do not explicitly disclose, but Morita does disclose at least one input member structured to receive input commands from a user and to generate said digital curtain extension signal and said digital curtain transparency signal in response of input commands by said user (fig. 1, element 24; p. 3, sections 0029-0030; a user selects an area to cover with and transparency and color of a mask, which reads on a digital curtain since it covers portions of the image). The motivation for this is to obscure a portion of an image unrelated to examination, but still allow a user to see an outline of the portion under the mask. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck, Pasquero, Macnamara, and Vaughan to receive input commands from a user and generate curtain extension and transparency signals in order to obscure a portion of an image unrelated to examination, but still allow a user to see an outline of the portion under the mask as taught by Morita.
 
As to claim 8, Vaughan discloses that the system is part of a vehicle, as discussed in the rejection to claim 1. The references used in the rejection to claim 1 do not explicitly disclose, but Morita does disclose wherein said electronic control unit is configured to receive input commands regarding the colour of the digital curtain, and to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612